Citation Nr: 0432655	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right femur.  

4.  Entitlement to an initial increased rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1970 
to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, by a January 2003 rating 
action, the RO denied the issues of entitlement to service 
connection for left knee and cervical spine disabilities and 
entitlement to a compensable disability evaluation for 
residuals of a fracture of the right femur.  By a July 2003 
rating action, the RO granted service connection for 
degenerative disc disease of the lumbar spine and awarded a 
compensable evaluation of 10 percent, effective from 
September 2002, for this disability.  By a January 2004 
rating action, the RO denied the issue of entitlement to a 
total disability rating based on individual unemployability.  

(The issues of entitlement to an initial rating greater than 
10 percent for degenerative disc disease of the lumbar spine 
and entitlement to a total disability rating based on 
individual unemployability will be addressed in the REMAND 
portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The internal derangement of the veteran's left knee is 
not related to his service.  

3.  Degenerative disc disease of the veteran's cervical spine 
is not related to his service.  

4.  The service-connected residuals of a fracture of the 
veteran's right femur are essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A cervical spine disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for a compensable disability rating for the 
service-connected residuals of a fracture of the right femur 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5252, 5253, 5255, 5260, & 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in October 2002 and June 2003, the RO 
discussed the type of evidence necessary to support the 
veteran's claims for service connection for left knee and 
cervical spine disabilities and for a compensable rating for 
the service-connected residuals of a fracture of the right 
femur.  Also by these documents, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his claims.  Also, 
the veteran was asked to submit any additional evidence.  

Additionally, the January 2003 rating decision, the July 2003 
statement of the case, as well as the supplemental statement 
of the case (SSOC) issued in June 2004 notified the veteran 
of the relevant criteria and evidence necessary to 
substantiate his left knee, cervical spine, and right femur 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these claims.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  In 
this regard, the Board notes that, in a November 2004 
statement, the veteran's representative asserted that the RO 
erred in attempting to obtain additional service medical 
records cited by the veteran from the specific military 
hospital rather than from the National Personnel Records 
Center (NPRC).  Specifically, the representative asserted 
that standard practice involves requests to the NPRC rather 
than the specific military hospital particularly in light of 
the fact that, in the present case, the two military medical 
facilities contacted by the RO had stated that they did not 
have any of the veteran's treatment records.  A review of the 
claims folder indicates, however, that, in May 1972, the RO 
in Buffalo, New York obtained available service medical 
records.  Subsequent attempts to obtain service medical 
records were supplemental in nature.  During the current 
appeal, the RO in St. Petersburg, Florida contacted the 
specific military hospitals cited by the veteran to determine 
if they had any additional records.  Appropriate 
organizations who may conceivably have any of the veteran's 
service medical records have been contacted, and the Board 
concludes that a remand of the issue of entitlement to 
service connection for left knee and cervical spine 
disabilities to instruct the RO to make another attempt to 
procure any more service medical records is not necessary.  

Furthermore, during the current appeal, the veteran has been 
accorded a pertinent VA examination.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's left knee, 
cervical spine, and right femur claims.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Service Connection For A Left Knee Disability

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a left knee disability.  In a 
statement of medical examination and duty status, dated in 
January 1971, it was reported that the veteran sought 
treatment for an injury previously sustained while marching 
in November 1970.  A diagnosis of bilateral tibial stress 
fracture was made.  At the separation examination conducted 
in February 1972, the veteran denied ever having experienced 
a "trick" or locked knee.  He made no complaints specific 
to his left knee.  This evaluation demonstrated that the 
veteran's lower extremities were normal.  

According to relevant post-service medical records, at an 
initial private neurological evaluation conducted in August 
2002, the veteran reported experiencing swelling in his left 
knee at times but denied any focal weakness.  A motor 
examination reflected normal bulk, tone, and strength in all 
four extremities with no fasciculations.  Further examination 
demonstrated normal gait and tandem gait as well as 2+ and 
symmetrical deep tendon reflexes.  The private doctor of 
osteopathy who conducted this evaluation did not diagnose a 
left knee disability.  

A follow-up neurological evaluation completed by this same 
examiner approximately two weeks later in August 2002 
reflected normal strength and tone in all four extremities 
with no evidence of tremor, a normal gait, as well as +2 and 
symmetrical deep tendon reflexes.  

In a February 2003 letter, this private doctor of osteopathy 
explained that he continued to treat the veteran for various 
conditions, including a history of bilateral chronic knee 
pain which "has been a problem for him [the veteran] for 
many years."  The examiner noted that service medical 
records reflected treatment for knee pain in December 1970.  
Consequently, the examiner concluded that "it is as likely 
as not or at least possible that his current disabilities 
began in service."  

At the June 2003 VA examination, the veteran complained of a 
throbbing left knee on occasion.  In the report of this 
examination, the examiner noted that service medical records 
reflect a diagnosis of bilateral proximal tibial stress 
fractures in January 1971.  X-rays taken of the veteran's 
left knee approximately two-and-a-half weeks prior to the 
examination were normal.  

In pertinent part, the examiner provided impressions of 
healed bilateral tibial stress fractures as well as internal 
derangement of the left knee.  Based upon a review of the 
service medical records, the examiner concluded that the 
internal derangement of the veteran's left knee was not 
related to his service, including his service-connected 
(right femoral shaft) stress fracture residuals.  Further, 
the examiner stated that the veteran's left proximal tibial 
stress fracture would not have resulted in the symptoms 
associated with the diagnosed internal derangement of the 
left knee.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Initially, the Board notes that the service medical record 
which reflects a diagnosis of bilateral tibial stress 
fracture in January 1971 also includes a notation that the 
veteran had complained of injuries to his legs and knees 
prior to the date that the in-service accident had occurred 
(in November 1970).  The medical personnel who completed this 
document noted that the march in which the veteran 
participated in November 1970 "may have aggravated an 
already existing condition."  

Throughout the current appeal, the veteran has contended that 
he has a current left knee disability that resulted from an 
injury that he sustained during basic training.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a left 
knee disability as a result of his active military duty.  The 
veteran's currently diagnosed left knee disability, internal 
derangement of the left knee, was not exhibited in service 
and has not been related to active duty by any competent 
authority.  

In this regard, the Board notes that, in a February 2003 
letter, the private doctor of osteopathy who has treated the 
veteran noted that service medical records reflected 
treatment for knee pain in December 1970.  The examiner 
concluded, therefore, that "it is as likely as not or at 
least possible that his [the veteran's] current disabilities 
began in service."  

Significantly, however, as the Board has discussed, the 
service medical records are negative for complaints of, 
treatment for, or findings of a left knee disability.  
Although the service medical records reflect a diagnosis of 
bilateral tibial stress fracture in January 1971, the 
separation examination subsequently conducted in February 
1972 included findings of normal lower extremities.  
Furthermore, there were no clinical findings of a left knee 
disability for many years thereafter.  

Importantly, the physician who conducted the June 2003 VA 
examination concluded that the veteran's tibial stress 
fractures had healed.  Furthermore, this doctor concluded 
that the internal derangement of the veteran's left knee was 
not related to his service, including his service-connected 
(right femoral shaft) fracture residuals or his tibial stress 
fractures.  The basis of the examiner's conclusions was the 
service medical records which were negative for complaints 
of, treatment for, or findings of a specific left knee 
disability.  The February 2003 examiner did not specify what 
disability may have been related to service complaints of 
pain.  

Consequently, the Board concludes that the preponderance of 
the evidence is against associating the currently diagnosed 
internal derangement of the veteran's left knee with his 
service.  While a clear diagnosis of a left knee disability 
has been made, the most probative evidence does not associate 
pertinent disability with the veteran's service.  In the 
present case, therefore, the preponderance of the evidence is 
against the claim for service connection for a left knee 
disability, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Service Connection For A Cervical Spine Disability

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of a cervical spine disability.  
At the February 1972 separation examination, the veteran made 
no complaints specific to his cervical spine.  This 
evaluation demonstrated that the veteran's neck was normal.  

According to relevant post-service medical records, at a 
February 1998 private outpatient treatment session, the 
veteran reported having broken his left shoulder and having 
been advised that he had chipped a bone in his neck.  At a 
subsequent private outpatient treatment session in November 
1999, the veteran complained of neck pain and increased 
muscle spasm across his shoulders over the past week.  He 
reported having "chipped bones from many years ago in the 
neck and shoulder area."  A physical examination of the 
veteran's neck was normal.  At a follow-up treatment session 
completed approximately two weeks later in December 1999, the 
veteran reported that his muscle spasm had not returned.  A 
physical examination completed on the veteran's neck at that 
time was normal.  

In August 2001, the veteran sought private medical care for 
complaints of left posterior shoulder pain.  He reported 
having had a history of a broken bone in his neck.  A 
physical examination of his neck was normal.  The examiner 
assessed left shoulder pain.  

In August 2002, the veteran underwent an initial neurological 
evaluation.  At that time, he complained of neck pain since 
having sustained a fracture to his right femur during 
service.  He described this pain as involving the lower left 
side of his neck and upper shoulder, reaching an intensity of 
10/10, and resulting in significant limitation of motion of 
his left shoulder.  He stated that, in the month prior to the 
examination, he was incapacitated for two weeks due to neck 
pain.  A physical examination conducted on the veteran's 
cervical spine at that time resulted in an impression of 
chronic left-sided neck pain related to muscle strain and a 
possible structural lesion of the cervical spine.  

At a follow-up neurological evaluation completed by this same 
examiner approximately two weeks later in August 2002, the 
examiner noted that magnetic resonance imaging (MRI) 
completed on the veteran's cervical spine three days before 
the follow-up examination demonstrated evidence of a diffuse 
bulge with moderate protrusion paracentrally to the left at 
C3-4 (associated with flattening of the ventral thecal sac 
without impingement upon the cord) as well as mild bulges at 
C4-5, C5-6, and C6-7.  A physical examination resulted in an 
impression of chronic left-sided neck pain related to muscle 
strain and a diffuse disc bulge involving the left C3-4 
region.  

In a letter dated on the same day as this follow-up 
neurological evaluation in August 2002, the examiner noted 
that he had completed a neurological evaluation concerning 
the veteran's chronic neck and low back pain approximately 
two weeks earlier in that month.  This medical professional 
further stated that the veteran "has had symptoms related to 
each of these conditions since his injuries that he sustained 
while serving in the military back in the early 1970s."  In 
addition, this medical professional concluded that the 
veteran's neurological status was stable at the time of the 
August 2002 examination but that his neck pain can, at times, 
become severe enough to significantly limit his overall 
functional abilities.  

In a February 2003 letter, this private doctor of osteopathy 
explained that he continued to treat the veteran for various 
conditions, including chronic neck and shoulder pain which 
"has been a problem for him [the veteran] for many years."  
The examiner noted that service medical records reflected 
treatment for knee pain in December 1970 and low back pain in 
February 1972.  Consequently, the examiner concluded that 
"it is as likely as not or at least possible that his 
current disabilities began in service."  

At a VA examination conducted in June 2003, the veteran 
complained of some cervical spine pain "over the years" 
which has worsened over the last two years.  He also 
described stiffness in his neck in the morning as well as 
difficulty turning his head to the left when he drives.  
X-rays taken of the veteran's cervical spine approximately 
two-and-a-half weeks prior to the examination had revealed 
some mild disc space narrowing at the lower cervical levels.  
In pertinent part, the examiner provided an impression of 
degenerative disc disease of the cervical spine.  In 
addition, the examiner concluded that this disability was not 
the result of the injury that the veteran had sustained 
during service.  In support of this conclusion, the examiner 
cited the service medical records which failed to provide any 
evidence of cervical spine pathology.  

In a letter dated in July 2003, the private doctor of 
osteopathy who had conducted previous examinations in August 
2002 stated that he continued to treat the veteran for daily 
chronic neck pain which the veteran has had for "at least 
the last year."  This examiner expressed his opinion that 
the veteran's neck pain is related to moderate to severe 
muscle spasm.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he has a current cervical 
spine disability which was caused by an injury that he had 
sustained during basic training.  Significantly, however, the 
competent evidence of record does not support the veteran's 
assertion that he incurred a cervical spine disorder as a 
result of his active military duty.  The veteran's currently 
diagnosed cervical spine disability, degenerative disc 
disease of the cervical spine, was not exhibited in service 
and has not been related to active duty by any competent 
authority.  

In this regard, the Board notes that the private doctor of 
osteopathy who has treated the veteran for various conditions 
including chronic neck and low back pain expressed an opinion 
in August 2002 that the veteran "has had symptoms related to 
each of these conditions since his injuries that he sustained 
while serving in the military back in the early 1970s."  

Significantly, however, as the Board has discussed, the 
service medical records (including the February 1972 
separation examination) are negative for complaints of, 
treatment for, or findings of a cervical spine disability.  
Furthermore, relevant post-service medical records do not 
reflect treatment for a cervical spine condition until 
February 1998, more than 25 years after the veteran's 
discharge from active military duty.  The osteopath did not 
cite to any records or clinical findings to support his 
etiological opinion.  Consequently, the Board concludes that 
this medical personnel's conclusion that the veteran's neck 
symptomatology is related to his service is based upon 
statements made by the veteran himself rather than documented 
medical records.  

Moreover, the examiner who conducted the VA examination in 
June 2003 and who diagnosed degenerative disc disease of the 
cervical spine had the opportunity to review the veteran's 
claims folder.  Significantly, following a review of the 
veteran's medical records as well as the physical examination 
findings, the examiner expressed his opinion that the 
degenerative disc disease of the veteran's cervical spine was 
not the result of his in-service injury.  In support of this 
conclusion, the examiner cited the service medical records 
which failed to provide any evidence of cervical spine 
pathology.  

Consequently, the Board concludes that the preponderance of 
the evidence is against associating the currently diagnosed 
degenerative disc disease of the veteran's cervical spine 
with his service.  While a clear diagnosis of cervical spine 
disability has been made, the most probative evidence does 
not associate pertinent disability with the veteran's 
service.  In the present case, therefore, the preponderance 
of the evidence is against the claim for service connection 
for cervical spine disability, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

IV.  Compensable Rating For Service-Connected Residuals Of A 
Fracture Of The Right Femur

A.  Factual Background

According to the service medical records, in January 1971, 
the veteran sustained a stress fracture of his right femur.  
He was treated with a cast and returned to duty in July 1971.  
At the separation examination conducted almost two weeks 
later in February 1972, the veteran reported having sustained 
a fracture of his right femur in a training accident.  A 
physical examination demonstrated that the veteran had a 
normal gait and no difficulty with the old fracture site.  
The examiner concluded that the fracture to the veteran's 
right femur was well-healed with no problems.  

By a June 1972 rating action, the RO granted service 
connection for residuals of a fracture of the right femur and 
assigned a noncompensable rating, effective from May 1972.  

The service-connected residuals of a fracture of the right 
femur has remained evaluated as noncompensably disabling.  
According to the relevant medical evidence received during 
the current appeal, in February 1999, the veteran sought 
private medical care for complaints that his right knee hurt 
after he had run seven miles.  He reported that the condition 
was healing slowly.  The treating physician assessed right 
knee pain secondary to trauma.  At a follow-up treatment 
session two weeks later in the same month, the veteran stated 
that he felt "a lot better."  The treating physician 
assessed improvement of a painful right knee.  Two months 
thereafter in April 1999, the veteran reported that his knee 
condition had improved with decreased weight and increased 
exercise.  

In a February 2003 letter, the private doctor of osteopathy 
noted that he has continued to treat the veteran for various 
conditions, including a history of chronic bilateral knee 
pain.  

At the June 2003 VA examination, the veteran made no 
complaints which were specific to his right femur.  He stated 
that his right knee was "doing okay."  A physical 
examination of the veteran's right knee demonstrated full 
range of motion (from zero to 140 degrees); stability to 
varus and valgus stresses; somewhat varus alignment; negative 
Lachman's, posterior drawer, and McMurray's tests; as well as 
no swelling, effusion, or crepitus.  X-rays taken of the 
veteran's right knee approximately two-and-a-half weeks prior 
to the examination were normal.  In pertinent part, the 
examiner provided an impression of a normal right knee as 
well as a healed right femoral shaft stress fracture.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of 
malunion of the femur with slight knee or hip disability 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  The next 
higher disability evaluation of 20 percent requires evidence 
of malunion of the femur with moderate knee or hip 
disability.  Id.  In addition, a 30 percent disability 
evaluation necessitates evidence of malunion of the femur 
with marked knee or hip disability.  Id.  Evidence of either 
a fracture of the surgical neck of the femur with a false 
joint or a fracture of the shaft or anatomical neck of the 
femur with nonunion, with weightbearing preserved with the 
aid of a brace, but without loose motion will result in the 
assignment of a 60 percent disability rating.  Id.  The 
highest disability evaluation allowable pursuant to this 
diagnostic code, 80 percent, necessitates evidence of a 
fracture of the shaft or anatomical neck of the femur with 
nonunion and with loose motion (spiral or oblique fracture).  
Id.  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Normal flexion of the hip joint ranges from zero 
degrees to 125 degrees.  Id.  Normal abduction of the hip 
joint ranges from zero degrees to 45 degrees.  Id.  

Further, according to the relevant diagnostic codes which 
rate impairment resulting from limitation of motion of the 
hip, evidence that flexion of the thigh is limited to 
45 degrees warrants the grant of 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  The 
next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the thigh to 30 degrees.  Id.  A 
30 percent rating necessitates evidence of limitation of 
flexion of the thigh to 20 degrees.  Id.  The highest 
evaluation allowable pursuant to this Diagnostic Code, 
40 percent, requires evidence of limitation of flexion of the 
thigh to 10 degrees.  Id.  

In addition, a 10 percent rating may be assigned with 
evidence of limitation of rotation of the affected leg 
resulting in the inability to "toe-out" more than 
15 degrees or with evidence of limitation of adduction of the 
thigh resulting in an inability to cross legs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2004).  The highest evaluation 
allowable pursuant to this Diagnostic Code (20 percent) 
requires evidence of limitation of abduction of the thigh 
with motion lost beyond 10 degrees.  Id.  

With regard to limitation of motion of the knee joint, the 
appropriate diagnostic code provides for a compensable rating 
of 10 percent with evidence of limitation of flexion of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  The next higher evaluation of 20 percent requires 
evidence of limitation of flexion of the leg to 30 degrees.  
Id.  The highest rating allowable pursuant to this diagnostic 
code, 30 percent, necessitates evidence of limitation of 
flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected residuals of a 
fracture of the veteran's left femur requires consideration 
of any associated left knee disability, including any 
resulting limitation of motion of this joint.  See, 38 C.F.R. 
§ 4.71, Plate II (2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

The veteran has asserted that a compensable rating is 
warranted for the service-connected residuals of a fracture 
of his right femur, and his descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of the 
service-connected residuals of a fracture of his right femur 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

Significantly, the VA examination completed on the veteran's 
right lower extremity in June 2003 was normal.  In fact, the 
examiner who conducted this evaluation specifically concluded 
that the stress fracture that the veteran had sustained to 
his right femoral shaft had healed.  Significantly, without 
evidence of malunion of the femur with slight knee or hip 
disability, a compensable evaluation of 10 percent cannot be 
awarded.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2004).  

Furthermore, without evidence of limitation of motion of the 
right hip or right knee, a compensable rating based upon such 
limitation of motion of the appropriate joint cannot be 
granted.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5252-3, 
5260-5261 (2004).  In this regard, the Board acknowledges 
that the veteran's complaints of right knee pain.  However, 
the June 2003 VA examination has shown essentially negative 
findings with regard to this joint, including full range of 
motion; stability to varus and valgus stresses; negative 
Lachman's, posterior drawer, and McMurray's tests; as well as 
no swelling, effusion, or crepitus.  There are no objective 
findings to confirm or even suggest painful motion due to 
service-connected disability.  As such, the Board concludes 
that a compensable rating for the veteran's service-connected 
right lower extremity disability based upon functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his left lower extremity is not 
warranted.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 
5253, 5255, 5260, & 5261.  

The Board must conclude, therefore, that a compensable rating 
for the service-connected residuals of a fracture of the 
right femur is not warranted.  The veteran's compensable 
rating claim for this disability must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right lower 
extremity disability results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected right leg disability results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a cervical spine disability is denied.  

A compensable disability rating for the service-connected 
residuals of a fracture of the right femur is denied.  


REMAND

With regard to the veteran's claim for an initial increased 
rating greater than 10 percent for the service-connected 
degenerative disc disease of his lumbar spine, the Board 
notes that the schedular criteria by which service-connected 
back disabilities are rated changed twice during the pendency 
of the veteran's appeal.  Specifically, on September 23, 
2002, a change to a particular diagnostic code (5293) was 
made effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  
This initial change to Diagnostic Code 5293 was then 
incorporated into a subsequent alteration in all of the 
spinal diagnostic codes.  The second change in the spinal 
rating criteria became effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Significantly, the RO has not considered, or informed the 
veteran of the, the second regulatory change.  

Further review of the claims folder indicates that the most 
recent VA examination that the veteran has been accorded for 
his service-connected back disability was the evaluation 
completed in June 2003.  Significantly, however, this 
evaluation does not provide evidence sufficient to evaluate 
the veteran's service-connected back disability pursuant to 
the new rating criteria.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
A new examination is needed, therefore, to provide such 
necessary information and evidence.  

A current examination is also necessary in view of the July 
2003 letter from the private doctor of osteopathy who treats 
the veteran for various conditions, including his chronic low 
back pain.  In particular, in this document, this medical 
personnel stated that the veteran has back pain "related to 
moderate to severe muscle spasm."  The VA examination 
conducted on the veteran's lumbar spine in the previous month 
had specifically demonstrated no muscle spasm.  Furthermore, 
while the June 2003 VA examination reflected flexion of the 
veteran's lumbar spine to 90 degrees, the July 2003 private 
evaluation indicated flexion of his lumbar spine to only 
60 degrees.  A new examination of the veteran's lumbar spine 
is necessary, therefore, to determine the current nature and 
extent of the service-connected degenerative disc disease of 
his lumbar spine.  

With regard to the claim of entitlement to a total disability 
rating based on individual unemployability, the Board notes 
that the examiner who conducted the VA examination in June 
2003 did not discuss the effect of the veteran's 
service-connected disabilities on his employability.  
Consequently, the Board finds that the VA examination 
conducted pursuant to this Remand should include an opinion 
from the examiner as to whether the veteran's 
service-connected disability (including the service-connected 
degenerative disc disease of his lumbar spine as well as the 
residuals of a fracture of his right femur) has rendered him 
unable to obtain and to maintain gainful employment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered low back treatment 
to him since July 2003.  The Board is 
particularly interested in records of any 
low back treatment that the veteran has 
received from Mark N. Friedman, D.O., 
since July 2003.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected degenerative disc 
disease of his lumbar spine.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

Specifically with regard to this 
service-connected disability, the 
examiner should provide the ranges of 
motion of the veteran's lumbar spine.  
Furthermore, the examiner should note 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

Further, the examiner should discuss the 
presence (including degree) or absence of 
persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc.  The veteran is asked to provide 
information regarding the extent of any 
relief from any such symptoms.  

In addition, the examiner should obtain 
from the veteran information concerning 
the frequency of any incapacitating 
episodes (involving bed rest prescribed 
by a physician and treatment by a 
physician) that he has experienced as a 
result of his service-connected back 
disability in the past 12 months.  Also, 
the examiner should note whether or not 
the veteran has favorable ankylosis of 
his entire thoracolumbar spine, 
unfavorable ankylosis of his entire 
thoracolumbar spine, or unfavorable 
ankylosis of his entire spine.  

Moreover, the examiner should express an 
opinion as to the effect that the 
veteran's service-connected disability 
(including the service-connected 
degenerative disc disease of his lumbar 
spine as well as the residuals of a 
fracture of his right femur) has on his 
ability to procure and to maintain 
gainful occupation.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
total rating claim.  

3.  The RO should then adjudicate the 
issues of entitlement to an initial 
disability rating greater than 10 percent 
for the service-connected degenerative 
disc disease of the lumbar spine and 
entitlement to a total rating based on 
individual unemployability.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



